             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      WESTERN DIVISION

LAURIE BORDOCK                                            PLAINTIFF

v.                      No. 4:18-cv-917-DPM

WAL-MART CORPORATION                                   DEFENDANT

                               ORDER
     Bordock' s case was dismissed on 2 January 2019, NQ 4, and she
timely moved to reopen it. Her motion, NQ 6, and related papers, NQ 5
and NQ 7, however, don't clarify her claims. She hasn't pleaded any
facts to show that Wal-Mart violated her civil rights. Motion to reopen
is denied.
     So Ordered.

                                                 ,
                                D .P. Marshall Jr.
                                United States District Judge
